Citation Nr: 0928438	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.  

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The appellant had service with the Philippine Commonwealth 
Army and the recognized guerillas from July 15, 1942, to 
March 8, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In a December 2006 decision, 
the RO denied service connection for bronchitis, arthritis 
and pneumonia.  In a December 2006 decision letter, the RO 
denied the claim for entitlement to nonservice-connected 
disability pension benefits.

The Board observes that the appellant's VA Form 9 
(substantive appeal with regard to the service connection 
claims) was received on July 9, 2008 (apparently mailed on 
July 2, 2008), and may therefore be, technically, untimely.  
The appellant had 60 days from the date on which the 
statement of the case (SOC) was mailed (April 29, 2008), or 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed 
(December 12, 2006), whichever period ends later, in which to 
file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2008).

The failure to file a timely substantive appeal, however, 
does not automatically foreclose an appeal, render a claim 
final, or deprive the Board of jurisdiction.  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the 
appellant's filing as timely, the Board is not deprived of 
jurisdiction over the claim.  See Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557 (2003) (holding that where 
the RO did not close the appeal, treated the filing as 
timely, and notified the appellant that his appeal was 
timely, the Board was not deprived of jurisdiction); Rowell, 
4 Vet. App. at 17-18 (holding that the Board was not deprived 
of jurisdiction where the RO treated an appeal as timely and 
did not close the appeal); see also Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (holding that despite the lack of a 
substantive appeal, Board waived jurisdictional objections by 
reviewing the claim).

The Board finds that it may exercise jurisdiction over the 
appellant's claims of entitlement to service connection for 
bronchitis, pneumonia and arthritis, as set forth on the 
title page.  Although the appellant may not have technically 
complied with the requirements of 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(b), the RO did not close the appeal and 
treated the appeal as timely by notifying the appellant that 
it considered the appeal perfected and by certifying the 
appeal to the Board.  See Gonzalez-Morales, 16 Vet. App. at 
557; see also Rowell, 4 Vet. App. at 17-18. Accordingly, the 
Board has jurisdiction of both of the aforementioned issues 
and will proceed with their adjudication

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service department has certified that the appellant 
had service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.

2.  Bronchitis did not have its onset during service or 
result from disease or injury in service.

3.  Pneumonia did not have its onset during service or result 
from disease or injury in service.

4.  Arthritis did not have its onset during service, or 
within one year after separation from service, or result from 
disease or injury in service.




CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 
3.203 (2008).

2.  The criteria for entitlement to service connection for 
bronchitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).
  
3.  The criteria for entitlement to service connection for 
pneumonia have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).

4.  The criteria for entitlement to service connection for 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The VCAA is not applicable claim for non-service connected 
disability pension benefits, as it is a question of law 
whether the appellant's service qualifies as active service 
for VA pension benefits.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).  Under 38 
U.S.C.A. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
Similarly, under 38 U.S.C.A. § 5103A, VA is not required to 
assist a claimant in developing evidence to substantiate a 
claim where there is no reasonable possibility that such aid 
could substantiate the claim because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-04, 69 
Fed. Reg. 59989 (2004).  

Regarding the claims for service connection, the RO provided 
the appellant pre-adjudication notice by a letter dated in 
August 2006.  That notice complied in all relevant respects 
with the requirements of 38 U.S.C.A. § 5103.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issues on appeal.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

A VA examination is not required for the claims for service 
connection as the evidentiary record does not show that the 
appellant's bronchitis, arthritis and pneumonia may be 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.


Pension Claim

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the U.S. 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the U.S. conferring rights, privileges, or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except for 
specified benefits, which do not include nonservice-connected 
pension benefits authorized by Title 38, Chapter 15 of the 
U.S. Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2008).

The appellant has submitted statements indicating that he had 
service with the Philippine Army U.S. Armed Forces in the Far 
East (USAFFE) and guerilla service from December 4, 1941, to 
March 7, 1946.  He also submitted an affidavit from V. G. 
(reported as his superior officer) attesting that he had 
active service with the USAFFE.   

The service department certified the appellant's service with 
the Philippine Guerillas from July 15, 1942, to May 18, 1945, 
and with the regular Philippine Commonwealth Army from May 
19, 1945, to March 8, 1946.  This certification is binding on 
VA such that VA has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

The appellant's service does not satisfy eligibility 
requirements for entitlement to nonservice-connected pension 
benefits pursuant to Title 38, Chapter 15 of the United State 
Code.  In cases such as these, where the law is dispositive, 
the claim must be denied because of the lack of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Service Connection Claims

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disability may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The service treatment records are negative for any findings 
or treatment for a respiratory disorder to include bronchitis 
and pneumonia or arthritis of any joints.  The March 1946 
separation examination showed no significant abnormality.

The appellant submitted documents from the Philippine Army 
Hospital dated in 1945 and 1946 which showed that he was 
diagnosed as having chronic arthritis.  The appellant also 
submitted a copy of a service separation examination dated in 
March 1946 which showed a diagnosis of chronic arthritis.    

A statement dated in March 1946 was received from M. 
Torrefranca.  He stated that the appellant was admitted to 
the hospital from March 1945 to June 1945 and was found to 
have chronic arthritis and pulmonary tuberculosis.  He 
further reported that the appellant has been under his care 
and medical attention since June 1945.

A statement dated in October 1973 was received from B.A. 
Alderete, who stated that he was the medical officer and that 
he treated the appellant in 1944 for chronic arthritis and 
pulmonary tuberculosis.

An x-ray report dated in August 2002 from Rep. Pedro G. Trono 
Memorial Hospital revealed parenchymal fibrosis, upper lobe 
and pneumonia, lower lung fields.  An August 2002 discharge 
summary from the same hospital revealed diagnoses of 
bronchitis and arthritis.

A January 2007 supporting statement was received from E.N.P., 
who stated that the appellant was currently suffering from 
chronic bronchitis, arthritis and pneumonia, lower lung 
fields with parenchyma fibrosis of the upper lobe.

Correspondence dated in May 2007 was received from A. F. 
Montalban, M.D.  Dr. Montalban reported that the appellant 
was his patient from 1994 to 2007 and had been diagnosed as 
having polyarthritis with gout and COPD. 

An undated statement was received in October 2008 from A.N. 
Cruz, purportedly the appellant's commanding officer.  He 
reported that he treated the appellant in 1947 for chronic 
arthritis and that the ailment was due to his service with 
USAFFE.

An October 2008 medical report from Miago Health Cooperative 
revealed impressions of bilateral pneumonia and degenerative 
osteoarthritis of the thoraco-lumbar spine.

Medical certificates dated October and December 2008 from a 
private physician at Fantillo Medical Clinic revealed 
diagnoses of pneumonia, COPD and rheumatoid arthritis.

The appellant submitted medical reports (in support of a 
claim for special monthly compensation based on aid and 
attendance) dated from 2006 to 2009 from various private 
physicians showing diagnoses for various disorders, to 
include osteoarthritis, pneumonitis and COPD.

Bronchitis and Pneumonia

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
bronchitis and pneumonia.

Post-service private treatment records show that the 
appellant was treated for bronchitis and pneumonia; however, 
they do not show that any of the disorders had its onset 
during active service or are related to any in-service 
disease or injury.  In fact, there is no showing that he 
suffered from any problems related to these disabilities 
until many years following service.  The record shows that 
the first evidence of bronchitis and pneumonia was in August 
2002.  In rendering a determination on the merits of a claim, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding that the appellant's current disabilities are related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, the record does not contain a competent 
opinion linking the appellant's current disabilities to 
service, and the medical evidence of record does not 
otherwise demonstrate that bronchitis or pneumonia is related 
to service.

Arthritis

The medical evidence of record shows that the appellant 
currently suffers from arthritis.  Nevertheless, the 
appellant has not presented sufficient evidence to show that 
his arthritis is related to service or that it manifested to 
a compensable degree within a year of discharge.  The medical 
statements and opinions of record also do not sufficiently 
establish a nexus between the appellant's current arthritis 
and his military service.  The appellant has submitted 
statements from physicians indicating treatment and diagnoses 
of chronic arthritis as early as 1945.  None of the 
physicians' statements, however, are supported by actual 
medical treatment reports or X-ray reports establishing a 
diagnosis of arthritis during the appellant's service or 
within one year of discharge from service.  Rather, the 
appellant's service treatment records are negative for 
complaints or treatment for arthritis.  Significantly, the 
March 1946 separation examination showed no significant 
abnormality.  In this regard, the Board notes that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale" to support his or her opinion.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  As such, the Board does 
not find the private physicians opinions to be probative.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (in which the Court held that medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the appellant's self-
reported and inaccurate history).

Furthermore, with regard to the purported records from the 
Philippine Army Hospital, once again, the documents merely 
provide a diagnosis of arthritis without any underlying 
clinical data to support the diagnosis.  As for the copy of 
the service separation examination submitted by the 
appellant, the document appears to be that of a different 
service member which reflects a diagnosis of arthritis.  A 
comparison of the separation document submitted by the 
appellant along with the official separation examination 
contained in the claims folder reveals differences in age, 
height, grade and regiment as well as various other 
differences in the physical examination portion of the two 
documents.  The official service discharge examination 
contained in the appellant's claims folder clearly showed no 
significant abnormality.  It appears clear that the appellant 
submitted false evidence.  The credibility of the statements 
submitted by purported medical professionals must also be 
called into question.  Thus, the Board finds that the 
appellant lacks any credibility with regard to his claim.  
The determination of whether a claimant knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Board, as 
fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible . . . because of 
possible bias, conflicting statements, etc.  Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  In 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  The appellant's claim of service 
connection for arthritis remains unsubstantiated.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and service connection for arthritis is not warranted 
on either a direct or presumptive basis.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue. The 
preponderance of the evidence, however, is against the 
appellant's claims of service connection for bronchitis, 
pneumonia and arthritis and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.

Service connection for bronchitis is denied.

Service connection for arthritis is denied.

Service connection for pneumonia is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


